DETAILED ACTION
Status of Application
Claims 1-19 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/04/2017. It is noted, however, that applicant has filed a certified copy of the DE 102017213577.8 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. In response to the 101 rejection, Applicant argues that a technical solution to the problem of determining the position of a robot is claimed. Claim 15 recites the robot such that the abstract idea is practically integrated; however, Claims 1 and 14 may be performed in a human mind as argued and elaborated in the rejection below. Applicant argues on p. 14 of Arguments that localizing a robot is only useful if performed in a short amount of time. The broadest reasonable interpretation of Claims 1 and 14 cover performance of the localization after the fact and can be the analysis of data gathered during travel. This type of analysis may be performed by a human mind and is not restricted by time. Therefore, whether the method may be performed mentally or with the aid of pen and paper because of time constraints is moot.
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings filed 4/25/2022 are acceptable. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claims recite “Actual position data” which the specification does not support. The term is considered new matter. The specification is entirely silent as to the term. See 112(b) below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The scope of claim 10 appears to be the same as the first limitation of Claim 1. It is unclear if the scope is intended to be different, but the BRI of the claim limitation appears to be the same. The claim is indefinite because the scope cannot be ascertained. It is interpreted to cover the same scope as the first limitation of Claim 1.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The term “absolute position data” renders the claim indefinite because of the lack of support in the specification. Moreover, it is unclear how this relates to the determined position of Claim 1. They appear to be different terms, but because the specification does not explicitly describe the difference, it is unclear how to interpreted the two terms in light of each other. “The absolute position data” is interpreted as the same position data determined in the final limitation of Claim 1.		Claim 13 is further indefinite because how the absolute position data is determined in Claim 13 appears to completely contradict Claim 12. Claim 12 explicitly requires only one type of data (actual position data) while Claim 13 requires two types of data (actual and predicted). Claim 13 contracts Claim 12; therefore, both claims are interpreted as determining the position using both claimed data types.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites (Claim 1 is quoted because it is substantively equivalent to Claim 14. Additional elements in both claims are analyzed below):	(a) providing expected position data regarding an expected position of the robot using a first sensor device;	(b) providing actual position data regarding an actual position of the robot using a second sensor device; and 	(c) determining, with a computer, position data that are free from outliers by (i) detecting outliers in the expected position data and the actual position data based on a comparison of the expected position data with the actual position data and (ii) omitting the detected outliers from the position data that are free from outliers; and	(d) determining, with the computer, the position of the robot based on the position data that are free from outliers.	Limitation (a) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step a) may be a person providing – mentally to oneself or via pen and paper – an expected position of a robot (e.g. obtained from memory). That the source of the data is a sensor still does not prohibit a human mind from providing the data (the BRI of the claim does not require the sensor per se). Similarly, limitation (b) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step b) may be a person providing – mentally to oneself or via pen and paper – an actual position of a robot (e.g. obtained from memory or from the senses). That the source of the data is a sensor still does not prohibit a human mind from providing the data (the BRI of the claim does not require the sensor per se). (Note the rejection of Claims 10-13 below treat the sensors and their collected data as mere data gathering. This same logic may apply in the limitations (a) and (b) if the limitations were treated as additional elements)Similarly, limitation (c) under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, step c) a human mind may compare a reasonable number of data sets of position data and determine outliers therefrom and omit those outliers from further analysis. determine the position of the robot using the two types of data and determine that the data is free of outliers. Similarly, limitation (d) under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of “a computer”. A human mind may determine a position of a robot based on position data free from outliers. Therefore, the claim limitations are drawn to an abstract idea of a mental process.	The judicial exception is not integrated into a practical application. In particular, the claims recite generic computer components such as “a computer”. The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 2-14 and 16-19 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claim 2 further recites determining mutually consistent position data between the two data types by analyzing a similarity of the expected position data and the actual position data. A human mind may perform a similarity analysis between position information. Alternatively, the claim recites an abstract idea of a mathematical concept. No additional elements are recited.	Claims 3-9 and 17-19 recite using a similarity matrix in the similarity determination and details pertaining to the similarity matrix. This is an abstract idea of a mathematical concept. No additional elements are recited.	Claims 10-13 recites recording and providing the expected position data using a first sensor of a device. A human mind, with the aid of pen and paper, may provide the expected position data, the data having been gathered by a first sensor. As evidenced by Heinla et al. (WO 2017/076929), gathering position data via a sensor was conventional activity before the effective filing date of the claimed invention. Moreover, Claim 13 recites using a map comparison process, which a human may do mentally (maps may be memorized) or with the aid of pen and paper.	Claim 11 recites providing the expected position data based on previously determined data. A human mind may provide data based on data in memory. No additional elements are recited.	Claim 16 merely generally ties the abstract idea to a robot and is therefore not a practical integration of the abstract idea. The same analysis applies here in 2B and does not provide an inventive concept.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al.  (US 2018/0340788 A1).
As per Claim 1, Liu et al. discloses a method for determining a position of a robot, the method comprising: 	providing expected position data regarding an expected position of the robot using a first sensor device (Examiner’s note: p. 12 of arguments discloses the scope of “sensor device”. The first and second sensor devices are disclosed as either being any of the listed sensor types. The sole distinction is that there are two sensors, but they could be two of the same type of sensor or any combination of two of the sensors. For the purpose of mapping, a sensor with less accurate sensor readings than the second sensor is used for “a first sensor”. [0087, 0104]; Fig. 2a, 202) ; 	providing actual position data regarding an actual position of the robot using a second sensor device ([0100]; Fig. 2a, 204-206]); 	determining, with a computer, position data that are free from outliers by (i) detecting outliers in the expected position data and the actual position data based on a comparison of the expected position data with the actual position data and (ii) omitting the detected outliers from the position data that are free from outliers ([0135-0136, 146-0150]; Similarity matrix calculated using RANSAC. RANSAC methods are well-known as working with datasets including outliers and to determine solutions wherein the outliers have no influence. RANSAC method performed based on visual trajectory shape and geographical position trajectory constrained to within an acceptable difference between the two trajectories; i.e. a comparison of the expected and actual position data.); and 	determining, with the computer, the position of the robot based on the position data that are free from outlier ([0154]).
As per Claim 2, Liu et al. discloses the method as claimed in claim 1 further comprising: 	determining the position data that are free from outliers by determining mutually consistent expected position data and actual position data by analyzing a similarity of the expected position data and of the actual position data ([0135-0136, 146-0150]).
As per Claim 3, Liu et al. discloses the method as claimed in claim 2 further comprising: 	determining the mutually consistent expected position data and actual position data by creating a similarity matrix ([0131-0135]).  
As per Claim 10, Liu et al. discloses the method as claimed in claim 1, the providing the expected position data further comprising: 		recording and providing the expected position data using at least a first sensor device of the robot ([0087, 0104]).  
As per Claim 11, Liu et al. discloses the method as claimed in claim 1, the providing the expected position data further comprising: 	providing the expected position data based on previously determined actual position data ([0100]).  
As per Claim 12, Liu et al. discloses the method as claimed in claim 1, the providing the actual position data further comprising: 	recording and providing the actual position data as absolute position data measured using at least a second sensor device of the robot ([0169]).  
As per Claim 13, Liu et al. discloses the method as claimed in claim 12, the providing the actual position data further comprising:	determining the absolute position data using a map comparison process from position data provided by at least one of (i) a first sensor device and (ii) the second sensor device ([0169]).  
Regarding Claim(s) 14: all limitations as recited have been analyzed with respect to Claim(s) 1, respectively. Claim(s) 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1. Claim(s) 14 do/does not teach or define any new limitations beyond Claim(s)1, therefore is/are rejected under the same rationale.
As per Claim 15, Liu et al. discloses an autonomous robot comprising: 	a first sensor device configured to determine at least one of first positional data, first odometry data, and first orientation data, and configured to derive expected position data regarding an expected position of the robot from the at least one of the first positional data, the first odometry data, and the first orientation data (Examiner’s note: p. 12 of arguments discloses the scope of “sensor device”. The first and second sensor devices are disclosed as either being any of the listed sensor types. The sole distinction is that there are two sensors, but they could be two of the same type of sensor or any combination of two of the sensors. For the purpose of mapping, a sensor with less accurate sensor readings than the second sensor is used for “a first sensor”. [0087, 0104]; Fig. 2a, 202));	 a second sensor device configured to determine at least one of second positional data, second odometry data, and second orientation data, and configured to derive actual position data regarding an actual position of the robot  from the at least one of the second positional data, the second odometry data, and the second  orientation data ([0100]; Fig. 2a, 204-206]); and 	a position determination device comprising at least one computer configured to: 	(i) receive the expected position data from the first sensor device (mapping above), (ii) receive the actual position data from the second sensor device (mapping above), (iii) determine position data that are free from outliers by detecting outliers in the expected position data and the actual position data based on a comparison of the expected position data with the actual position data and omitting the detected outliers from the position data that are free from outliers ([0135-0136, 146-0150]; Similarity matrix calculated using RANSAC. RANSAC methods are well-known as working with datasets including outliers and to determine solutions wherein the outliers have no influence. RANSAC method performed based on visual trajectory shape and geographical position trajectory constrained to within an acceptable difference between the two trajectories; i.e. a comparison of the expected and actual position data.), and (iv) determine the position of the robot based on the position data that are free from outliers ([0154]).
As per Claim 16, Liu et al. discloses a method as claimed in claim 1, wherein the robot is an autonomous robot ([0037]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.  (US 2018/0340788 A1) in view of Von Luxburg (NPL).
As per Claim 4, Liu et al. does not explicitly disclose the method as claimed in claim 3 further comprising: 	creating the similarity matrix in the form of an (n x n) matrix based on in each case n expected position data and n actual position data that are provided it in each case at n times, where n is an integer number.	However, Von Luxburg teaches the old and well-known technique of using an n x n similarity matrix to determine similarity between data points (Section 4).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu et al. to provide the aforementioned limitations taught by Von Luxburg with the motivation of more efficiently determining similarity within data (Introduction).
As per Claim 5, Liu et al. discloses the method as claimed in claim 4 further comprising: 	specifying a resolution accuracy of the determination of the position of the robot, which defines the integer number n and a period between each of the n times (The specification describes the number n as the number time between measurements or the number of desired measurements per distance. A rate of data collection reads on the aforementioned. [0013] The resulting matrix would then be a result of the number of data points collected at a set interval for whatever time duration the measurements were taken).
As per Claim 6, Liu et al. discloses the method as claimed in claim 4 wherein n is greater than or equal to 3 ([0131]; Data points exceed three in the examples. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art). 
As per Claim 7, Liu et al. does not explicitly disclose the method as claimed in claim 3, determining sets of mutually consistent expected position data and actual position data by way of cluster analysis of the similarity matrix.  	However, Von Luxburg teaches the old and well-known technique of using a similarity matrix to determine similarity between data points (Section 2 & 4).	The motivation to combine Liu et al. with Von Luxburg was provided in the rejection of Claim 3.
As per Claim 17, Liu et al. discloses the method as claimed in claim 4, wherein in each case the n expected position data and the n actual position data are provided in each case at n equidistant times (At least 35:34-35 and 36:21-28 describes taking image measurements at set intervals).  
As per Claim 18, Liu et al. discloses the method as claimed in claim 4, wherein n is greater than or equal to 5 ([0131]; Data points exceed three in the examples.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art).
As per Claim 19, Liu et al. discloses the method as claimed in claim 4, wherein n greater than or equal to 7 ([0131]; Data points exceed three in the examples. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal number/range for the similarity matrix size/number of data points obtained/interval between data point collection, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art).

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Liu et al. et al. teaches determining a position of a robot using actual position data and actual position data, free from outliers, based on a comparison of the two types of data and the similarity between them. 
The prior art Von Luxburg teaches the old and well-known technique of using a similarity matrix in a cluster analysis.
Liu et al. et al. and Von Luxburg do not teach that in response to a single set of mutually consistent position data from a plurality of data sets (between the expected and actual position data) – as determined via the similarity matrix – that only the actual position data is then used in determining the position of the robot (and not the expected position data). Even if the two types of position data are equal, the actual position data is selected above the expected position data. Moreover, Heinla et al. and Von Luxburg do not teach that in response to the final set of data of a plurality of data sets containing mutually consistent position data (between the expected and actual position data) – as determined via the similarity matrix – that only the actual position data is then used in determining the position of the robot (and not the expected position data). Even if the two types of position data are equal, the actual position data is selected above the expected position data.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619